DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2022 has been considered and placed of record in the file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9, 10, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xian-Jing LIN et al., “High Isolation Dual-Polarized Patch Antenna with Hybrid Ring Feeding,” International Journal of Antennas and Propagation, Vol. 2017, Art. 6193102, 6 pages (2017), provided in the 04/21/2022 IDS (hereinafter, “Lin”) in view of Sakagami et al. (US 2010/0079219 A1, hereinafter, “Sakagami”).
Consider claim 1, Lin teaches a dual-polarized patch comprising: a first transmission line having a closed structure (see figure 1, page 2 (section 2)); a first input transmission line and a second input transmission line that are connected to the first transmission line at locations away from each other along the first transmission line by approximately a quarter of a length of the first transmission line (see at least figure 1 (port 1, port 2) and page 2 (section 2), Lin teaches a first feed line (input port 1) and a second feed line (input port 2) are separated by a quarter of the length of the transmission/feeder line); and a plurality of output transmission lines that are connected to the first transmission line at locations dividing the length of the first transmission line substantially evenly (see at least page 2 (section 2, paragraph 2), figures 1-3, Lin teaches a plurality of output lines (ports 3-6) connected to the first transmission/feeder line at locations dividing the length evenly).
Lin teaches a dual-polarized patch (see above), however, did not particularly teach a power divider. Sakagami teaches said a power divider (see abstract and figures 1-3).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Lin and teach a power divider, as taught by Sakagami, thereby allowing to achieve symmetrical power division.

Consider claim 2, Lin in view of Sakagami teaches wherein the location connected between the first input transmission line and the first transmission line is separated from a location connected between one of the plurality of output transmission lines and the first transmission line by a distance that is substantially an integer multiple of one eighth of the length of the first transmission line along the first transmission line (see at least figure 1 and description thereof in Lin, where Lin teaches the location of port 1 and port 3 is separated by one eighth of the length of the transmission line, separated by 2x1/8 with port 4, so on).

Consider claim 4, Lin in view of Sakagami teaches wherein a number of the plurality of output transmission lines is four (see figures 1-3 and description thereof in Lin (ports 3-6)).

Consider claim 9, Lin in view of Sakagami teaches a dielectric substrate having a surface on which the first transmission line is located (see page 3 col. 2 (section 2.2) and figure 6 in Lin), wherein the first input transmission line, the second input transmission line, and the output transmission lines are located inside or on the surface of the dielectric substrate (see section 2.2 on page 3 in Lin, where Lin teaches the ports being soldered to the dielectric substrates).

Consider claim 10, Lin in view of Sakagami teaches an antenna apparatus (see abstract and introduction) comprising: the power divider according to claim 1(see rejection of claim 1, above); and an emission element to receive signals from the plurality of output transmission lines and emit the signals (see section 2.2. (col. 2), Lin teaches transmitting via ports 3-6 (emission element) to produce polarization direction).

Consider claim 15, Lin in view of Sakagami teaches at least one dielectric substrate on a surface of or inside which the power divider and the emission element are located (see section 2.2. (col. 2), Lin teaches transmitting via ports 3-6 (emission element) to produce polarization direction).

Consider claim 16, Lin in view of Sakagami teaches a wireless communication apparatus (see at least introduction in Lin) comprising: the antenna apparatus according to claim 10 (see introduction and see rejection claim 10); and a signal circuit to supply a first signal to the first input transmission line and a second signal to the second input transmission line  (see page 4 (col. 1), page 2 (section 2), figures 7 and 9 in Lin, where Lin teaches port 1 and 2 radiation excitation apparatus). 

Allowable Subject Matter
Claims 3, 5-8 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/            Examiner, Art Unit 2632